Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 18 March 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     Sir
                     Hartford 18th March 1781. 5 oClo. A.M.
                  
                  I received intelligence last night from General Heath—that the British Transports which were supposed to have sailed from New York on the 9th returned again to the watering place on the 11th.  Various are the conjectures and reports in New York upon the occasion, but I hope the true reason is, that finding the French Fleet a head of them, they did not chuse to risque the detachment.  I shall communicate any further intelligence.  I have the honor to be with the warmest Esteem Yr Ecellys most obt Servt
                  
                     Go: Washington
                     
                  
               